Citation Nr: 1540971	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-19 275	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for disability of the left elbow.

2.  Entitlement to service connection for disability of the left wrist.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Travis Sayre, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on merged appeals from May 2012 (elbow, wrist, and COPD) and June 2014 (bladder cancer) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  When this matter was last before the Board in December 2014 it was remanded to the RO for additional development.  Following the completion of that development it was returned to the Board and is now ready for further appellate review.  

In July 2014 a Travel Board hearing was held before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the testimony is associated with the claims file.

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

The issue of service connection for a left shoulder condition has been raised by the record in the Veteran's April 2015 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (5).

The issue(s) of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bladder cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left elbow disability was not shown to be present during active military service, did not manifest to a compensable degree until many years after service, and has not otherwise been shown to be causally or etiologically related to an in-service event, injury, or disease.

2.  Left wrist disability was not shown to be present during active military service, did not manifest to a compensable degree until many years after service, and has not otherwise been shown to be causally or etiologically related to an in-service event, injury, or disease.

3.  COPD was not shown to be present during active military service, did not manifest to a compensable degree until many years after service, and has not otherwise been shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSIONS OF LAW

1.  A disability of the left elbow was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2015).

2.  A disability of the left wrist was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310.

3.  A COPD disability was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2012, prior to the initial unfavorable RO adjudication in May 2012.  This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  

In his February 2012 claim the Veteran stated that he had been treated at VA Medical Center (VAMC) Beckley, West Virginia, and had not been treated by others outside VA system.  These VA records are in the claims file, as well as records from VAMC Richmond, Virginia, and no other relevant records have been identified as outstanding.  

The Board, thus, finds VA has satisfied its duty to assist with the procurement of relevant records. 

The Veteran has provided testimony at two hearings, an RO hearing in June 2013, and a Board hearing in July 2014.  The Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires the RO officials and Veterans Law Judge (VLJ) who conduct hearings to fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, both the RO officials and VLJ enumerated the issues on appeal at the beginning of the respective hearings, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA medical examinations in March 2015 for his wrist and COPD, and an additional examination for his elbow was provided in April 2015.  The examinations and opinions are adequate as physical examinations were performed and opinions were provided which are supported by rationale.  Based on the foregoing, the Board finds the opinions, in total, to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2015).  Arthritis is entitled to the chronic disease presumption under 38 C.F.R. § 3.309(a) if it manifests to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  Id.  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed in 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  

Although medical evidence is generally necessary for a nexus to service, lay evidence can also be sufficient to show continuity of symptoms after service, as a foundation for a nexus opinion, or to link chronic in-service symptoms to the same diagnosed current disability, or, in some cases, as a substitute for a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

A.  Left Elbow and Left Wrist Disability

The Veteran contends that he is entitled to service connection for a left elbow and left wrist disability.  The Board recognizes that the Veteran presently has these disabilities, foremost degenerative arthritis in both areas.  The Board, therefore, must only consider the in-service incurrence or aggravation of a disease or injury, and nexus elements, while evaluating the overall issue of service connection. 

In July 2014, the Veteran testified before the Board about the conditions of his service as an infantryman.  Primarily the Veteran testified about his time in Korea, including long ruck marches carrying heavy equipment, low quality boots, and the fact that he regularly sought medical care that was not documented because the care occurred while he was in the field.  The Veteran also testified about the intimidation he faced in seeking medical care while in service, and asserted that the intimidation explains the lack of annotations regarding wrist and elbow issues in the Veteran's service treatment records (STRs).  The Veteran reiterated his intimidation argument during is April 2015 VA examination.  

The Veteran's STRs document that he sought treatment for various conditions during service, but there is no evidence of a complaint or finding of wrist or elbow pain.  The Board, however, has examined the Veteran's medical records and concluded that the existence of treatment for other conditions is not necessarily inconsistent with the Veteran's explanation of the lack of STRs regarding wrist and elbow pain.  The Board recognizes that certain conditions would necessarily require medical attention, even in the face of intimidation, whereas others may not.  

The Board, however, does find facial plausibility and internal consistency issues regarding the Veteran's explanation and his July 1974 Chapter 13 Report of Medical History (RMH) prior to discharge.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Specifically, the Veteran noted seven conditions on his RMH that occurred during or prior to service, including dizziness, chronic colds, shortness of breath, broken bones, recent gain or loss of weight, depression or excessive worry, and nervous trouble.  The Board finds it internally inconsistent that the Veteran would list these seven previous conditions, but not list wrist or elbow pain.  Further, the Board finds it facially implausible that the Veteran would feel intimidated to list wrist and elbow conditions in a report of medical history that preceded his discharge, and even more improbable considering the seven conditions the Veteran did annotate.  The Veteran specifically refrained from selecting  "Arthritis, Rheumatism, or Bursitis" or "Bone, joint or other deformity" or "Painful or 'trick' shoulder or elbow" on his RMH, and also selected "no" in answering, "[h]ave you ever had any illness or injury other than those already noted?"  Furthermore, post service medical records do not document wrist or elbow complaints for more than 30 years after discharge from service.    

While human memory may cause insignificant errors, in this case, the significant inconsistency between, and implausibility of, the Veteran's statements and the RMH suggests more than a misremembering of the minutiae.  The Board finds that the Veteran is an unreliable historian as to these facts, and also recognizes that the Veteran has an inherent interest in the outcome of his claim.  The combination of inconsistency, implausibility, and bias, undermines the Veteran's assertions of an in-service incurrence or aggravation of a wrist or elbow disability.  Consequently, the Board finds the Veteran's lay evidence regarding an in-service incurrence or aggravation not credible, and because the Veteran's testimony is the only evidence of the in-service diseases or injuries, the Board consistently finds no in-service disease or injury.  

Further, in March 2015 and April 2015 the VA provided the Veteran VA examinations of his wrist and elbow, respectively, specifically for the purpose of determining if the Veteran's current wrist and elbow disabilities are related to service.  The VA examiner reviewed the Veteran's service treatment records, VA medical records, and examined the Veteran.  The examiner found degenerative joint disease of the wrist and elbow, with associated daily pain, limited range of motion (ROM), functional loss and impairment after repetitive use, and arthritis.  

Following the above examination results, the VA examiner did not find a nexus between the Veteran's service and his current disabilities.  The examiner, using medical expertise, concluded the current disabilities were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, the VA examiner stated that the Veteran's left wrist disability was more likely a part of generalized degeneration due to age, and that his left elbow disability is a result of normal aging changes and his years as a hair dresser.  The Board recognizes that the VA examiner based this nexus opinion partially on the Veteran's lack of acute or chronic wrist conditions in the Veteran's STRs, facts the Veteran subsequently explained to the Board.  However, by the same credibility analysis above, the Board finds the Veteran's explanation not credible, and therefore has evaluated, and accepts, the VA examiner's opinions as offered.  Because the Veteran has been found not credible, the Board foregoes analysis of the Veteran's competence to provide lay nexus testimony regarding his wrist and elbow disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In light of the VA examiner expert opinions, and the Veteran's statement inconsistencies and bias, the Board finds the VA examiners' medical opinions more probative than the evidence presented by the Veteran.  The Board, therefore, does not find a nexus between the Veteran's wrist and elbow disabilities and his active duty military service.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran had an in-service incurrence or aggravation of wrist or elbow injury.  The Board also finds that the preponderance of the evidence is against a finding of nexus between the Veteran's wrist and elbow disabilities and his active duty military service.  The most probative evidence are the March and April 2015 medical opinions by the VA examiners.  Because the in service incurrence or aggravation, as well as nexus requirements, have not been met, service connection is not warranted.  38 C.F.R. § 3.303.  

As mentioned above, the VA examiner found arthritis associated with the Veteran's left wrist and elbow.  Arthritis is entitled to the chronic disease presumption under 38 C.F.R. § 3.309(a), however, the arthritis must manifest to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).  As there is no evidence of arthritis manifestation in service or within one year of service, the Board concludes that 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) are not for application.

Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claims are denied.

B.  COPD Disability

The Veteran asserts that his current COPD disability began in service.  The Veteran argues that his current COPD is a result of polluted dust clouds that descended upon Korea at various times while he served there, as well as burn pits.  In July 2014, the Veteran offered testimony regarding the clouds, and in October 2014 the Veteran submitted multiple articles from the internet, as well as academic journals, which discuss the nature of the relationship between these dust events and COPD.  

The Board acknowledges that the Veteran's RMH annotated that he experienced shortness of breath during service.  Shortness of breath is one of the main symptoms of COPD.  The Board, therefore, finds that the Veteran has provided evidence of an in-service incurrence or aggravation of a disease or injury, as well as a present disability.  See Shedden, 381 F.3d at 1167.  With an in-service event and current disability established, the Board is left to focus on a Shedden nexus between the two.

The crux of the Veteran's argument is that he believes his in-service exposure to polluted dust clouds and burn pits, as opposed to his 35+ pack year history of smoking, has caused his current COPD.  While the Veteran is competent to testify to lay observable facts, such as the onset or persistence of symptoms, he is not competent to opine as to a causal relationship between his in-service exposure to dust clouds and burn pits and his COPD as such a determination requires medical expertise regarding the inner workings of the lungs.  See Jandreau, 492 F.3d at 1377.  

VA provided the Veteran with a VA respiratory examination in March 2015.  After reviewing the Veteran's record, to include the Veteran's submissions regarding burn pits and polluted dust clouds, and examining the Veteran, the March 2015 examiner opined that the Veteran's COPD was less likely than not incurred in or caused by the claimed in-service injury, events or illness.  The examiner concluded by stating that a risk factor for COPD is smoking, and that the Veteran has smoked one pack of cigarettes per day for 35 years.

The Board finds the VA examiner's Shedden nexus evidence much more probative than the evidence offered by the Veteran, because the Veteran is not competent to offer a nexus opinion on COPD, whereas the VA examiner is.  Additionally, it is clear from the record that the VA examiner reviewed the Veteran's record, discussed the Veteran's COPD history with the Veteran, and conducted an examination consistent with standard medical practices.  

In weighing the competent evidence of record of a Shedden nexus, the Board finds the March 2015 examination more probative than the Veteran's lay statements.  Therefore, based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against finding a nexus between the Veteran's COPD and his active duty military service.  As explained above, the Veteran is not competent to relate his current COPD to service.  The most probative evidence is the March 2015 VA examiner's negative opinion.  Because the nexus between current COPD and service has not been met, direct service connection is not warranted.  38 C.F.R. § 3.303.

Finally, the Board notes that analysis under 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) is not required.  Regarding 38 C.F.R. § 3.309(a), COPD is not one of certain chronic diseases listed under the regulation, and therefore 38 C.F.R. § 3.309(a) is not for application.  A similar analysis applies to 38 C.F.R. § 3.303(b), however, even were 38 C.F.R. § 3.303(b) for application, the Veteran has not alleged continuous symptoms, nor are their medical records or other evidence to support continuous symptoms.  In conclusion, 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) are not for application.  

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence is against a finding that the Veteran's COPD is causally related to his service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for disability of the left elbow is denied.

Entitlement to service connection for disability of the left wrist is denied.  

Entitlement to service connection for COPD is denied.


REMAND

In a March 2015 VA 9 the Veteran, through his attorney, requested a BVA hearing at a local VA office.  The Veteran previously received a hearing in July 2014 on separate issues; however the Veteran has not been heard regarding his bladder cancer service connection claim.  Accordingly, the case must be returned to the AOJ so that a videoconference hearing before the Board may be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a BVA hearing at his local VA office.  Thereafter, process the appeal in accordance with established appellate procedure.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


